Schedule of Financial Institution Sales Contracts ALLSTATE FINANCIAL SERVICES, LLC ASSOCIATED TRUST COMPANY BANCWEST INVESTMENT SERVICES, INC. BANK OF OKLAHOMA NA BANKOH INVESTMENT SERVICES, INC. BB&T INVESTMENT SERVICES, INC. BBVA SECURITIES INC. BENEFIT TRUST COMPANY BMO HARRIS BANK N.A. BNP PARIBAS NY BRANCH BOSC, INC. BROWN BROTHERS HARRIMAN & CO. CALDWELL TRUST COMPANY CAPITAL BROKERAGE CORPORATION CAPITAL ONE INVESTMENT SERVICES LLC CHASE INVESTMENT SERVICES CORP CIRCLE TRUST COMPANY CITIZENS FIRST SAVINGS BANK CITY NATIONAL BANK COMERICA BANK COMMERCE BANK NA COMMERCE BROKERAGE SERVICES, INC. COMMUNITY BANK N. A. DUBUQUE BANK & TRUST COMPANY FIDUCIARY TRUST COMPANY FIFTH THIRD SECURITIES, INC FIMCO SECURITIES GROUP, INC FINANCIAL SYNERGY, INC. FIRNOM & CO FIRST CITIZENS INVESTOR SERVICES, INC. FIRST NATIONAL BANK FIRST SOUTHWEST COMPANY GLENMEDE TRUST COMPANY GLOBAL TRUST COMPANY GOLDMAN, SACHS & CO. HSBC SECURITIES (USA) INC. HUNTINGTON TRUST COMPANY INFINEX INVESTMENTS, INC. INVEST FINANCIAL INVESTMENT CENTERS OF AMERICA, INC. INVESTORS BANK & IRA SERVICES TRUST COMPANY J.P. MORGAN INSTITUTIONAL INVESTMENTS JP MORGAN CHASE BANK NA KEY BANK M&T SECURITIES, INC. NATIONAL FINANCIAL NAVY FEDERAL BROKERAGE SERVICES, LLC NBC SECURITIES, INC. NORTHERN TRUST SECURITIES, INC. OLD NATIONAL BANK PEOPLE'S SECURITIES, INC. RELIANCE TRUST CO ROCKLAND TRUST COMPANY STANDARD INSURANCE COMPANY SUNTRUST BANKS INC TD AMERITRADE TRUST COMPANY THE CATTLE NATIONAL BANK & TRUST COMPANY OF AMERICA U.S. BANCORP INVESTMENTS, INC UMB BANK NA UMB FINANCIAL SERVICES, INC. US BANK NA VOYA INSTITUTIONAL PLAN SERVICES LLC WALL STREET ACCESS WAYNE BANK WELLS FARGO BANK NA WELLS FARGO BANK/TRUST WELLS FARGO SECURITIES LLC WESTWOOD TRUST
